


Exhibit 10(b)
SECOND AMENDMENT TO THE
EMPLOYMENT AGREEMENT


This Second Amendment to the Employment Agreement between UNITED RENTALS, INC.
(the “Company”) and DALE ASPLUND (“Employee”) is hereby entered into as of the
date signed by the parties below.
RECITALS:


WHEREAS, the parties entered into an Amended Employment Agreement, dated April
28, 2008 (the “Employment Agreement”);


WHEREAS, the parties desire to amend the Employment Agreement to modify the
provisions identified below;


AND WHEREAS, all other provisions of the Employment Agreement shall remain
unchanged;


NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties mutually agree that:


1.    The 12 month period described in Section 3(a) and Section 3(b) of the
Agreement shall be amended to “24 months.”


2.    In the event Employee ever intends to resign his employment with the
Company, Employee shall notify the Company of his intent to resign one year
prior to such resignation, and Employee shall continue to fully perform and
transition his duties throughout the one year notice period and will be entitled
to compensation during such period on such terms as may be agreed-upon between
the Company and Employee.


3.    In the event Employee receives the payments described in Section 3.1(a) of
the Agreement, then, for a period of 12 months following termination of
employment, the Company shall provide Company-paid medical and dental coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), provided
that Employee is then actively enrolled in such medical and dental coverage and
provided Employee makes a timely COBRA election to continue such medical and
dental coverage.


The terms and conditions of all other sections of the Employment Agreement shall
remain unchanged and in full force and effect, and Employee hereby reaffirms
those provisions.


IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the date identified below.


UNITED RENTALS, INC.                    EMPLOYEE




BY: /s/Michael J. Kneeland                    /s/Dale Asplund
                                
NAME: Michael J. Kneeland                    Dale Asplund


TITLE: President and Chief Executive Officer             


DATE: April 3, 2013                        April 2, 2013






